Exhibit 10.45

 

Dated 20 September, 2004

 

 

Shurgard Self Storage SCA

 

and

 

First Shurgard SPRL

 

 

AMENDMENT AGREEMENT

 

Regarding the

 

DEVELOPMENT AGREEMENT

 

And the

 

PROPERTY AND ASSET MANAGEMENT AGREEMENT

 

With respect to

 

First Shurgard SPRL

 

Linklaters De Bandt

 

Rue Brederode 13

 

B – 1000 Brussels

 

Telephone (32-2) 501 94 11

 

Facsimile (32-2) 501 94 94



--------------------------------------------------------------------------------

AMENDMENT AGREEMENT REGARDING

THE DEVELOPMENT AGREEMENT AND

THE PROPERTY AND ASSET MANAGEMENT AGREEMENT

 

PARTIES

 

This amendment agreement regarding the Development Agreement and the Property
and Asset Management Agreement (this “Agreement”) is made and entered into as of
                    , 2004, by and between:

 

(1) Shurgard Self Storage SCA, a company organised and existing under the laws
of Belgium, having its registered office at Quai du Commerce/Handelskaai 48,
1000 Brussels, registered with the Register of Legal Entities (Crossroads Bank
of Enterprises) under enterprise number 0454.057.394,

 

represented for the purpose of this Agreement by SSC Benelux Inc., executive
general manager, represented by its permanent representative David Grant,

 

hereinafter referred to as “Shurgard”, and

 

(2) First Shurgard SPRL, a company organised and existing under the laws of
Belgium, having its registered office at Quai du Commerce/Handelskaai 48, 1000
Brussels, registered with the Register of Legal Entities (Crossroads Bank of
Enterprises) under enterprise number 0479.505.939.

 

represented for the purpose of this Agreement by Steven De Tollenaere, “ad hoc”
representative,

 

hereinafter referred to as “First Shurgard”;

 

individually referred to as a “Party”, or collectively as the “Parties.

 

RECITALS

 

(A) On 26 May 2003, Shurgard and First Shurgard have entered into a development
agreement (the “Development Agreement”) and a property and asset management
agreement (the “Property and Asset Management Agreement”) regarding First
Shurgard.

 

(B) Parties would like to make amendments to the Development Agreement and the
Property and Asset Management Agreement.

 

AGREEMENT

 

NOW, THEREFORE, the Parties hereto agree as follows:

 

1. Amendments to the Development Agreement

 

1.1. Clause 5.1.2(ii) – German SPV Shares

 

The Parties agree that the following wording is added to Clause 5.1.2(ii)

 

“[… free from all or any encumbrances], except with respect to Special Purpose
Vehicles under German law, of which 5.2% of the shares will be held by Shurgard
or an Affiliated Company of Shurgard”.



--------------------------------------------------------------------------------

1.2. Clause 9.1.2 – Development Fee

 

The Parties agree that Clause 9.1.2 will be amended as follows: for ease of
reference, the former text of the Development Agreement is repeated indicating
the modifications in mark-up:

 

“A development fee of 7% on the Direct Development Costs, excluding the annual
interest carry, shall be paid by the Company to Shurgard, monthly in arrears,
pari passu with the work’s progress and concurrent with the payment of the
direct costs, covering development management services, including site
selection, permitting, and construction management (“Development Fee”), it being
understood that […]”.

 

1.3 Clause 9.3 – Payment of Fees; Reimbursements

 

  1.3.1 The Parties agree that Clause 9.3.2 will be amended as follows: for ease
of reference, the former text of the Development Agreement is repeated
indicating the modifications in mark-up:

 

“The Development Fee shall be paid by the Company, monthly in arrears, pari
passu with the work’s progress and concurrent with the payment of the direct
costs”.

 

  1.3.2 The Parties agree that Clause 9.3.4 will be amended as follows; for ease
of reference, the former text of the Development Agreement is repeated
indicating the modifications in mark-up:

 

“Pool Account Reimbursement for each quarter month during the term of this
Agreement shall be paid by the Company, monthly in arrears, pari passu with the
work’s progress and concurrent with the payment of the direct costs”.

 

2 Amendment to the Property and Asset Management Agreement

 

2.1 Clause 8.1 – Quarterly Property Management Fee

 

  2.1.1 The Parties agree that the heading of Clause 8.1 will be deleted and
replaced as follows:

 

“Clause 8.1 – Monthly Property Management Fee”.

 

  2.1.2 The Parties agree that the first two paragraphs of Clause 8.1 will be
amended as follows; for ease of reference, the former text of the Property and
Asset Management Agreement is repeated indicating the modifications in mark-up:

 

“For Shurgard’s management of the Properties, the Company shall pay to Shurgard
a quarter monthly property management fee (the “Property Management Fee”) with
respect to each Property equal to 7% of such quarter’s month’s Gross Revenues
(as defined below) arising from the operation of such Property, payable quarter
monthly in arrears.

 

During the rent up period (which shall commence upon the date a first customer
is moved into the Property (as referred to in Clause 8.4.1) and as long as Gross
Revenues in respect to the relevant Property do not generate quarter monthly at
least EUR 12,500.00 4,166.67 as Property Management Fee, but no longer than two
years from the commencement of such rent period of the Property, a flat quarter
monthly fee of EUR 12,500.00 4,166.67 per centre (EUR 50,000.00/centre/year)
will be due, payable quarter monthly in arrears”.

 

2.2 Clause 8.2 – Quarterly Company Asset Management and Accounting Fee

 

  2.2.1 The Parties agree that the heading of Clause 8.2 will be deleted and
replaced as follows:

 

“Clause 8.2 – Monthly Company Asset Management and Accounting Fee”.



--------------------------------------------------------------------------------

  2.2.2 The Parties agree that the first paragraph of Clause 8.2 will be amended
as follows; for ease of reference, the former text of the Property and Asset
Management Agreement is repeated indicating the modifications in mark-up:

 

“For Shurgard’s preparation of the financial information as described in Clause
4.11 and Clause 4.16 above, the Company shall pay to Shurgard a quarter monthly
asset management fee with respect to each Property equal to EURO 1,500.00 500.00
(EUR 6,000.00/centre/year), payable quarter monthly in arrears (“Asset
Management Fee”).”.

 

2.3 Clause 8.4 – Payment of Fees; Reimbursements

 

  2.3.1 The Parties agree that Clause 8.4.1 will be amended as follows; for ease
of reference, the former text of the Property and Asset Management Agreement is
repeated indicating the modifications in mark-up:

 

“The Property Management Fee accrues as of the first of the month during which a
first customer is moved into the Property. Any operational activity prior to
this, such as the organisation of pre-leases during the construction phase, is
not subject to any Property Management Fee payment. Although the Property
Management Fee is due as of the first of the month during which a first customer
is moved into the Property, for accounting purposes, a Property shall only
qualify as open from its first full month of operation. The Property Management
Fee for each quarter month during the term of this Agreement shall be paid
within 10 days after issuance of the quarter monthly report for such quarter
month.”.

 

  2.3.2 The Parties agree that Clause 8.4.1 will be amended as follows; for ease
of reference, the former text of the Property as Asset Management Agreement is
repeated indicating the modifications in mark-up:

 

“The Asset Management Fee accrues as of the first of the month during which a
first customer is moved into the Property as contemplated by Clause 8.4.1.
Although the Asset Management Fee is due as of the first of the month during
which a first customer is moved into the Property, for accounting purposes, a
Property shall only qualify as open from its first full month of operation. The
Asset Management Fee for each quarter month during the term of this Agreement
shall be paid within 10 days after issuance of the quarter monthly report for
such quarter month.”.

 

  2.3.3 The Parties agree that Clause 8.4.3 will be amended as follows; for ease
of reference, the former text of the Property and Asset Management Agreement is
repeated indicating the modifications in mark-up:

 

“Pool Account Reimbursement for each quarter month during the term of this
Agreement shall be paid by the Company, monthly in arrears and concurrent with
the payment of the direct costs.”.



--------------------------------------------------------------------------------

3 Other provisions of the Development Agreement and the Property and Asset
Management Agreement

 

This Agreement shall not affect any other provision of the Development Agreement
or the Property and Asset Management Agreement and all respective rights and
obligations of the Parties under the Development Agreement the Property and
Asset Management Agreement remain fully intact, valid and enforceable.

 

4 Governing law and arbitration

 

This Agreement shall be governed by and construed in accordance with Belgian
law. All disputes arising out of or in connection with this Agreement and which
the Parties are unable to settle amicably shall be finally settled by
arbitration as set out in Clause 18 of the Development Agreement (as regards the
amendments to the Development Agreement) and Clause 18 of the Property and Asset
Management Agreement (as regards the amendments to the Property and Asset
Management Agreement).

 

[NEXT PAGE IS SIGNATORY PAGE]



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the Parties hereto have executed this Agreement in two
originals as of the date first above written. Each Party acknowledges receipt of
its own original.

 

Shurgard Self Storage SCA:

/s/

--------------------------------------------------------------------------------

Name:

 

SSC Benelux Inc.

Title:

 

Executive general manager

Name:

 

David Grant

Title:

 

Permanent representative

First Shurgard SPRL:

/s/

--------------------------------------------------------------------------------

Name:

 

Steven De Tollenaere

Title:

 

“Ad hoc” representative